DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 12 includes a step b) and a subsequent step c), which would indicated that one occurs after the other, but then the claim attempts to add another step in between b) and c) or with c).  The manner in which this is amended is contradictory and confusing.  Amending the claim to include the steps as listed in chronological order would be much clearer.
	Claim 12 includes supplying a process gas, then includes that the process gas is actually a supply of one process gas with a subsequent supply of nitriding gas.  This language is confusing and contradictory.  It is not clear whether it is a single process gas or an entire process of entering process gases.
	Claim 13 is unclear whether the sequence is repeated for a single wafer, or if the sequence is repeated for multiple wafers including introduction and removal of multiple wafers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12- 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillin et al. (US 2010/0248490 A1) in view of 
As to claims 12 and 14, McMillin et al. teaches mounting substrate on a table in a vacuum vessel (para 
0028-0031) where process gas is supplied at a first pressure in para 0046. It is noted that the pressure is only referred to in the claim as an internal pressure of the vacuum vessel and thus can be the gas flow pressure of the process gas.  It is further noted that the claim only require the supply of the gas at step b), not that it deposit a film.  While the gas is supplied, the substrate is raised to a mid-lift position and subsequently shut off in para 0046.  The substrate is then lifted again with top pressure gas supplied 
	Carollo teaches a process where the distance between a plasma and wafer are varied during deposition of a nitride film using silicon gas and nitride gas in paras 0016-0032 on a similar electrostatic chuck.  Therefore, it would have been obvious to use the method of McMillin to deposit the film of Carollo as Carollo teaches that such a film can be deposited with a change in plasma to wafer distance on an electrostatic chuck.
	As to claim 13, the wafer is removed and the process repeated with a new wafer in McMillin.  It is noted that if the indefiniteness rejections were overcome with the process repeated on a single wafer, this claim would teach over the current prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715